                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

SHAUN AITES,

                      Plaintiff,

       v.                                                   Civil Action 2:18-cv-431
                                                            Magistrate Judge Jolson


COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.

                                   OPINION AND ORDER

       Plaintiff, Shaun Aites, filed this action seeking review of a decision of the Commissioner

of Social Security (“Commissioner”) denying his applications for Disability Insurance Benefits

(DIB) and Supplemental Security Income (SSI) under Titles II and XVI. For the reasons that

follow, Plaintiff’s Statement of Errors (Doc. 16) is GRANTED. The case is remanded in

accordance with this Opinion.

  I.   BACKGROUND

            A. Prior Proceedings

       Plaintiff filed an application for Disability Insurance Benefits and Supplemental Security

Income on March 13, 2015 under Titles II and XVI, alleging disability beginning on November

10, 2014. (Doc. 11-5, Tr. 110–11, 224–33, PAGEID #: 153–54, 269–79). His application was

denied initially (Doc. 11-4, Tr. 144–50, PAGEID #: 188–94), and again on reconsideration (Id.,

Tr. 158–69, PAGEID #: 202–13). After a hearing, an Administrative Law Judge (the “ALJ”)

issued an unfavorable decision. (Doc. 11-2, Tr. 22–37, PAGEID #: 64–79). The Appeals Council

denied Plaintiff’s request for review making the ALJ’s decision the final decision for purposes of

judicial review. (Id., Tr. 3–5, PAGEID #: 45–47).
          Plaintiff filed this action on May 3, 2018 (Doc. 1), and the Commissioner filed the

administrative record on July 9, 2018 (Doc. 11). Plaintiff filed a Statement of Specific Errors

(Doc. 16), the Commissioner responded (Doc. 17), and no reply was filed.

              B. Relevant Testimony at the Administrative Hearing

          Plaintiff testified that he lives in a home with his girlfriend and two daughters. (Doc. 11-

2, Tr. 42, PAGEID #: 84). Plaintiff stated he gained full custody of his daughters about four years

ago when his ex-wife left them and, until a couple months prior when his girlfriend moved in, he

lived alone with his two daughters. (Id., Tr. 43, PAGEID #: 85). He explained that his only income

is his older daughter’s SSI, which she receives due to learning disabilities and complications. (Id.,

Tr. 46, PAGEID #: 88). He also discussed receiving food stamps and insurance though the welfare

office. (Id.).

          Plaintiff testified that he is 5’9” and 140 pounds, down from a normal weight of 215

pounds. (Id., Tr. 44, PAGEID #: 885). He explained the weight loss was due to stomach surgeries

that affected his ability to eat and digest food regularly and required an alteration of his diet. (Id.).

          Plaintiff stated he graduated high school taking a special education curriculum. (Id., Tr.

44, PAGEID #: 86). He explained he can read to a certain extent but understands better if

something is read to him, that he is “pretty good at math,” and that his mother aided him in

completing most of the paperwork required for the administrative proceedings. (Id.). Plaintiff has

a driver’s license that is currently under suspension due to an unpaid fine. (Id., Tr. 45, PAGEID

#: 87).

          Plaintiff explained his work history going back to 2002. (Id., Tr. 47, PAGEID #: 89). He

most recently worked for UPS as truck unloader lifting up to eighty pounds and had worked for


                                                   2
UPS on three different occasions. (Id.). He also discussed working as a general laborer at

warehouses, a machine operator, a construction worker, and a groundskeeper. (Id., Tr. 48–53,

PAGEID #: 90–95).

        Plaintiff stated the most severe condition preventing him from work is his back pain. (Id.,

Tr. 54, PAGEID #: 96). He said the pain is a result of an injury while unloading trucks for UPS.

(Id., Tr. 55, PAGEID #: 97). He stated that his back irritates him when he moves the wrong way,

that he loses feeling in his left leg, and falls over or needs to be carried on occasion. (Id.). Plaintiff

testified that he experiences a sharp, stabbing pain when he turns or twists a certain way. (Id.).

He further testified that on an average day his pain is a six or seven out of ten. (Id., Tr. 54–55,

PAGEID #: 96–97). On bad days—two or three times a month—Plaintiff explained that it is hard

to get out of bed, he is unable to move, and needs someone to bring him food and drinks. (Id., Tr.

56–57, PAGEID #: 98–99).

        Plaintiff’s attorney then asked about what activities trigger his back pain. (Id., Tr. 57,

PAGEID #: 99). Plaintiff testified the pain is triggered by bending at the waist, twisting, and sitting

for more than an hour. (Id.).

         Plaintiff explained that he lost insurance covering visits to a back doctor, resulting in him

not seeing one for four years and not taking medication for the pain. (Id., Tr. 56, PAGEID #: 98).

He stated the only medication he received for the last four years was steroids and inflammation

pills on occasion from an emergency room. (Id.). Plaintiff said that before he lost coverage, he

would see a doctor and receive cortisone injections into his spine once a month and into the hip

every other month. (Id., Tr. 58, PAGEID #: 100). More recently, Plaintiff stated that Dr. Tina Lee




                                                    3
sent him to a sports doctor to treat the causes of his back pain. (Id., Tr. 59, PAGEID #: 101). He

also uses a back brace and a TENS Unit. (Id.).

       The testimony then turned to Plaintiff’s heart condition. (Id., Tr. 60, PAGEID #: 102).

Plaintiff testified that he had heart attack symptoms that caused permanent damage to his heart.

(Id.). Specifically, Plaintiff stated he had an angina caused by stress and smoking. (Id.). Plaintiff

explained he smoked around two packs of cigarettes per day at the time of the incident, and was

down to half a pack per day at the time of the hearing. (Id., Tr. 61, PAGEID #: 103). Plaintiff had

a heart attack in 2014. (Id.). Following the heart attack, he experienced chest pains “every so

often” but nothing serious enough that he felt the need for medication. (Id.). He explained that

his doctor did not put him on a medication regimen but gave him nitroglycerine as-needed. (Id.,

Tr. 61–62, PAGEID #: 103–04).

          Next, Plaintiff testified about his stomach problems. (Id., Tr. 62, PAGEID #: 104). In

2015, he had two stomach surgeries. (Id.). Following the surgeries, he had ongoing symptoms:

he has not had a solid bowel movement since 2015, he has diarrhea at least once every hour, and

there have been instances where he has defecated on accident due to an inability to control his

bowels. (Id., Tr. 63–64, PAGEID #: 105–06). He then explained that he would have to have

surgery done every five to ten years for scar tissue removal. (Id., Tr. 67, PAGEID #: 109). He

said he had been given medications like stool softener and stool thickeners, but they have not

helped him very much. (Id., Tr. 59, PAGEID #: 101).

       Finally, Plaintiff testified about his mental health. (Id.). He stated that his physical health

problems contributes to mental health problems. (Id., Tr. 68, PAGEID #: 110). He said he receives

anti-depressants from his family doctor and that he had tried to seek psychiatric counseling but has


                                                 4
not received it. (Id.). He explained that he does not experience any symptoms besides depression

and that the medication helps alleviate his symptoms. (Id.). He testified that he once spent six

months in a mental institution as a minor for attacking his mother but had no psychiatric admissions

or problems with aggression after October 2014. (Id., Tr. 68–69, PAGEID #: 110-11).

       The Vocational Expert (“VE”) opined that Plaintiff was not capable of performing his past

work as a material handler, construction worker, or groundskeeper because these jobs require

exertion over Plaintiff’s abilities. (Id., Tr. 70–72, PAGEID #: 112–114). The VE concluded

Plaintiff could perform work as a routing clerk, a stock checker for apparel, or a cleaner or

housekeeper. (Id., Tr. 73, PAGEID #: 115). The ALJ then added the following limitations: the

individual “would need a sit/stand option of every hour for two to three minutes, occasional

pushing/pulling with the lower left extremity, occasional reaching, fingering and handling . . . and

would need additional bathroom breaks, and would be off task due to pain ten percent of the day.”

(Id., Tr. 73–74, PAGEID #: 115–16). With these limitations, the VE stated that in her professional

experience, the off-task time would be above the tolerance for an unskilled worker so there would

be no jobs in the national economy. (Id., Tr. 74, PAGEID #: 116). The VE also opined that,

adding to the ALJ’s hypothetical, if the worker could not bend at the waist there would not be any

available jobs. (Id., Tr. 74–75, PAGEID #: 116–17).

            C. Relevant Medical Background

       Plaintiff’s argument concerns the weight that the ALJ gave to Dr. Tina Lee’s and Dr. Ken

Rowland’s opinions. (See generally Doc. 16). Specifically, Plaintiff identifies Dr. Lee’s opinions

about his postural activities (Id. at 12); and Dr. Rowland’s opinion about his mental limitations




                                                 5
(Id. at 17). The Court finds only Dr. Lee’s opinion needs be addressed at this time. The scope of

the summary of Plaintiff’s medical background is limited accordingly.

       Plaintiff visited Preferred Center for Integrative Medicine (“PCIM”) on January 31, 2014.

(Doc. 11-8, Tr. 723, PAGEID #: 771). Dr. Gordon Korby noted that Plaintiff sought treatment for

lower back pain that reached to his gluteal region. (Id.). Dr. Korby described a history of lower

back pain: It stemmed from bending over, he complained of it for approximately four years, he

received physical therapy for over seven months without relief, and upon referral the doctor

diagnosed him with sacroiliac joint dysfunction/sacroiliitis with discogenic involvement. (Id., Tr.

724, PAGEID #: 772). Dr. Korby treated Plaintiff with low-dose, short-term medication while

addressing the physical causes. (Id.). Plaintiff “responded quite well to care and was able to

continue to function and work.” (Id.). His pain had a recurrence after nine months and was daily,

encompassing most of the day. (Id., Tr. 724–25, PAGEID #: 772–73). Plaintiff told Dr. Korby

the pain was a dull, deep throbbing ache with episodes of sharp pain, aggravated by sitting, forward

bending and lifting. (Id.). Dr. Korby recommended interventional injections and painkillers. (Id.,

Tr. 725–26, PAGEID #: 773–74).

       Plaintiff had numerous subsequent visits to PCIM:

   •   February 25, 2014: Received an injection in his lower back, stated that he aggravated his
       lower back by shoveling and was experiencing 6/10 on the pain scale after the incident.
       (Id., Tr. 721, PAGEID #: 768–69).

   •   March 26, 2014: Experiencing a 4/10 on the pain scale. (Id., Tr. 717, PAGEID #: 765).

   •   April 23, 2014: Received injunctions and complained of having a hard time sleeping on his
       left side, sitting, standing, twisting, bending, lifting more than twenty pounds, and walking
       more than twenty minutes. (Id., Tr. 713–15, PAGEID #: 761–63).

   •   June 20, 2014: Complained of injuring himself while doing gardening and yard work and
       twisted his hip area; reported weakness and numbness from prolonged standing, and
                                                 6
        claimed sitting, getting from a sit to stand, going up and down stairs, lifting more than 25
        pounds, or walking more than 25 minutes were mildly to moderately difficult. (Id., Tr.
        706–07, PAGEID #: 754–55).

    •   July 17, 2014: Reported mild difficulty sitting, standing, twisting, bending, lifting no more
        than twenty-five pounds, and walking no more than fifteen minutes. (Id., Tr. 702, PAGEID
        #: 750). Dr. Korby’s reports on Plaintiff’s function for the next two months read similarly
        to the July 17 report, with the Plaintiff’s reported pain at a 5-6/10. (Id., Tr. 691–700,
        PAGEID #: 739–48).

    •   August 2014: Came in for an emergency visit after lifting boxes and aggravating his lumbar
        disk protrusion, causing right leg pain weakness and numbness and back pain; he reported
        that he “continues to work at his new job at UPS due to financial reasons, although he is
        looking for a new job that is easier on his back.” (Id., Tr. 687, PAGEID #: 735).

        In Plaintiff’s remaining PCIM visits in the record, dating to February 6, 2015, Plaintiff

reported mild to moderate difficulty during prolonged siting, standing, twisting, bending, lifting,

and walking more than fifteen to twenty-five minutes, among other complaints. (Id., Tr. 667–86,

PAGEID #: 715–34). Plaintiff reported his pain between a five and seven out of ten, and received

injections at most of his visits. (Id.).

        On December 6, 2013, Plaintiff had an appointment with Dr. Tina Lee after he was seen

for chest pain and was told he had a torn rotator cuff in his right shoulder and that he needed a

referral to a pain specialist for back pain. (Id., Tr. 796, PAGEID #: 844).

        On December 3, 2013, Dr. Tina Lee noted that plaintiff’ complained of depression, anxiety,

insomnia, shoulder joint pain, chronic low back pain, and backache.                  (Id., Tr. 816,

PAGEID #: 864). On May 28, 2014, Dr. Lee stated that Plaintiff’s back pain had been occurring

for six months, was moderate, and was worsened by lifting, sitting, and walking. (Id., Tr. 812–13,

PAGEID #: 860–61).

        Almost nine months later, Dr. Lee conducted a physical exam on Plaintiff reporting

tenderness in the lumbar spine with moderately reduced motion, and the same in the right shoulder

                                                 7
and left knee. (Id., Tr. 810, PAGEID #: 858). Plaintiff again saw Dr. Lee on April 24, 2015,

complaining of left knee pain and left shoulder pain. (Id., Tr. 799–800, PAGEID #: 848–49). Dr.

Lee reported “[t]here is no evidence of fracture, dislocation or abnormality of the osseous

mineralization pattern or soft tissues. The visualized joint spaces are well preserved.” (Id.).

Plaintiff was said to have a normal knee and normal shoulder. (Id.).

       On June 6, 2016, Dr. Lee assessed Plaintiff as having chronic low back pain, “radiating

down left buttock and thigh, numbness/tingling, weakness in left thigh.” (Id., Tr. 825, PAGEID

#: 873). On January 1, 2017, Dr. Lee reported tenderness in Plaintiff’s joints, bones, and muscles

and limited range of motion in his lower back. (Id., Tr. 819, PAGEID #: 867).

       Dr. Lee completed a Medical Source Statement indicating Plaintiff’s physical capacity on

February 2, 2017. (Id., Tr. 840, PAGEID #: 887). Dr. Lee indicated that lifting/carrying exercises,

standing, sitting and postural activities are affected by Plaintiff’s impairments. (Id.). Dr. Lee

elaborated that Plaintiff had a limited range of motion in L-S spine, tenderness in L-spine and left

paraspinous muscle, and an x-ray showed mild right degenerative changes at L5-S. (Id.). Dr. Lee

indicated Plaintiff can occasionally reach, push and pull, and that temperature extremes may affect

his impairment. (Id., Tr. 841, PAGEID #: 889). Dr. Lee stated a brace and TENS unit had been

prescribed and that Plaintiff experienced pain of 8/10 that interferes with concentration, would

take Plaintiff off task, and cause absenteeism. (Id.). Dr. Lee also stated Plaintiff needed to be able

to alternate positions between sitting, standing, and walking at will. (Id.). Finally, Dr. Lee said

that Plaintiff would require one to two hours of rest time during an eight-hour work day, including

time to use the bathroom. (Id.)




                                                  8
            D. The ALJ’s Decision

       The ALJ found that Plaintiff had the following severe impairments: status-post myocardial

infarction, gastrointestinal issues, status-post surgeries, small bowel obstructions, sciatic

neuropathy, thoracic neuritis, degenerative disc disease with lower left extremity radiculopathy

with foot drop, lumbar displacement without myelopathy, depression, borderline intellectual

functioning (BIF) and ADHD. (Doc. 11-2, Tr. 24, PAGEID #: 66). The ALJ held, however, that

there was no medical opinion of record to indicate the existence of an impairment or combination

of impairments that met or equaled in severity the level of the Listings of Impairments. (Id., Tr.

25, PAGEID #: 67).

       As to Plaintiff’s RFC, the ALJ opined:

       [T]he claimant has the residual functional capacity to perform light work as defined
       in 20 CFR 404.1567(b) and 416.967(b) except the claimant can stand/walk for four
       hours a day, sit for six hours a day. He should avoid pushing and pulling with the
       lower left extremity. He can occasionally climb ramps and stairs, stop, kneel,
       crouch and crawl. He should avoid climbing ladders, ropes or scaffolds. He should
       avoid hazards and moving or heavy machinery. The claimant can perform simple
       routine tasks with no high strict production quotas and only occasionally changes
       and low-stress in the work setting. Additionally, the claimant would be off-task 7
       percent of the day and require 2-3 additional breaks for 2-3 minutes.

(Id., Tr. 26, PAGEID #: 68). After consideration of the evidence, the ALJ found that Plaintiff’s

“statements concerning the intensity, persistence and limiting effects of [his] symptoms [were] not

entirely consistent with the medical evidence and other evidence in the record.” (Id., Tr. 27,

PAGEID #: 69). The ALJ agreed with the VE’s testimony as to the jobs Plaintiff can perform,

which include the following: Routing Clerk, Stock Checker, and Cleaner/Housekeeper. (Id., Tr.

32, PAGEID #: 74).




                                                9
 II.    STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

       “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.

Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538

(6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial evidence,

it must be affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42

U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

III.    DISCUSSION

       Plaintiff asserts two assignments of error: (1) the ALJ erred in the weight assigned to the

opinion of treating physician Dr. Lee, and (2) the ALJ erred in giving only partial weight to the

opinion of consultative examiner Dr. Kent Rowland. (See generally Doc. 16). Because the first

assignment of error has merit, the Court does not reach the second.

       In his first statement of error, Plaintiff contends that the ALJ incorrectly evaluated Dr.

Lee’s treating source opinion. (Id. at 11–13). Plaintiff makes two arguments: (1) Dr. Lee’s opinion


                                                10
is entitled to controlling weight under the treating physician rule, and (2) the ALJ failed to provide

“good reasons” for discrediting Dr. Lee’s opinion. (Id. at 12–17).

       Two related rules govern how an ALJ is required to analyze a treating physician’s opinion.

Dixon v. Comm’r of Soc. Sec., No. 3:14-cv-478, 2016 WL 860695, at *4 (S.D. Ohio Mar. 7, 2016).

The first is the “treating physician rule.” Id. The rule requires an ALJ to “give controlling weight

to a treating source’s opinion on the issue(s) of the nature and severity of the claimant’s

impairment(s) if the opinion is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the case

record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384 (6th Cir. 2013) (quoting 20

C.F.R. § 404.1527(c)(2)) (internal quotation marks omitted).

        Closely associated is “the good reasons rule,” which requires an ALJ always to give “good

reasons . . . for the weight given to the claimant’s treating source opinion.” Dixon, 2016 WL

860695, at *4 (quoting Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009)

(alterations in original)); 20 C.F.R. § 404.1527(c)(2). In order to meet the “good reasons”

standard, the ALJ’s determination “must be sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source’s medical opinion and the reasons

for that weight.” Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011).

       The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases, particularly in situations where a claimant knows that his
       physician has deemed him disabled and therefore might be especially bewildered
       when told by an administrative bureaucracy that she is not, unless some reason for
       the agency’s decision is supplied. The requirement also ensures that the ALJ applies
       the treating physician rule and permits meaningful review of the ALJ’s application
       of the rule.

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (internal citation and quotation


                                                 11
marks omitted). The treating physician rule and the good reasons rule together create what has

been referred to as the “two-step analysis created by the Sixth Circuit.” Allums v. Comm’r of Soc.

Sec., 975 F. Supp. 2d 823, 832 (N.D. Ohio 2013).

       The ALJ in this case gave partial weight to the statement of Dr. Lee “as her opinion is

somewhat consistent with the medical evidence of record.” (Doc. 11-2, Tr. 30, PAGEID #: 72).

Great weight was given to Dr. Lee’s “opinion that the claimant can occasionally lift 20 pounds and

frequently lift 15 pounds” as the ALJ found it consistent with the light residual functional capacity

and a reasonable limitation given Plaintiff’s heart and back problems. (Id.) The ALJ, however,

gave little weight to Dr. Lee’s opinion that Plaintiff “can rarely engage in postural activities, and

required [one to two] hours additional rest time in an average day.” (Id.). The ALJ stated these

opinions were not supported by the medical evidence of record because Plaintiff “is independent

in his activities of daily living, takes care of his children, drives, prepares meals and does

household chores, which indicates [Plaintiff] has more functionality” than ascribed by Dr. Lee’s

limitations. (Id.). The Court must, therefore, determine whether the ALJ provided “good reasons”

for giving Dr. Lee’s opinions partial weight.

       The Court finds, and the Commissioner concedes (Doc. 17 at 7), that the ALJ failed to

apply the “two-step” method of evaluating treating sources as required by law. The Commissioner,

nonetheless, argues that remand is not required because the ALJ satisfied an exception to the

treating physician rule because “the court can clearly understand the weight granted to a treating

source’s opinion and the AJG articulated good reasons for granting that weight.” (Id., citing Martin

v. Comm’r of Soc. Sec., 658 F. App’x 255, 258 (6th Cir. 2016); Francis, 414 F. App’x at 805 (6th

Cir. 2011) (citing Wilson, 378 F.3d at 547.)).


                                                 12
        The Court does not agree. The only reason the ALJ provided for giving Dr. Lee’s opinions

partial weight is the following: Plaintiff “is independent in his activities of daily living, takes care

of his children, drives, prepares meals and does household chores, which indicates [Plaintiff] has

more functionality” than ascribed by Dr. Lee’s limitations. (Id., Tr. 30, PAGEID #: 72). But

“there is a significant difference between doing minimal self-sustaining household chores and

performing work 40 hours a week 52 weeks per year.” Lorman v. Comm’r of Soc. Sec., 107 F.

Supp. 829, 838 (S.D. Ohio 2015). In Lorman, this Court held that the “[p]laintiff’s ability to

perform some activities on a limited basis is not substantial evidence that her symptoms are not

disabling.”    Id. (citing Rogers, 486 F.3d at 248–49 (holding the daily functions of driving,

cleaning, caring for pets, laundry, exercising, and watching the news are not comparable to typical

work activities)); see also 20 C.F.R. § 404.1572(c) (“Generally, we do not consider activities like

taking care of yourself, household tasks, hobbies, therapy, school attendance, club activities, or

social programs to be substantial gainful activity.”). Therefore, the ALJ’s decision does not

indicate application of the factors set out in § 404.1527 (c), including supportability, consistency,

and specialization.

        Moreover, to the extent this explanation suggests that Dr. Lee’s opinion is not supported

by the record, this argument is not persuasive. “[I]t is not enough to dismiss a treating physician’s

opinion as ‘incompatible’ with other evidence of record; there must be some effort to identify the

specific discrepancies and to explain why it is the treating physician’s conclusion that gets the

short end of the stick.” Friend, 375 Fed. App’x. at 552. The ALJ’s decision does not provide the

Plaintiff and this Court “a clear understanding of the reasons for the weight given to [Dr. Lee’s]

opinion.” Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 805 (6th Cir. 2011) (quoting Friend,


                                                  13
375 F. App’x at 551)). The ALJ did not specify the ways in which Dr. Lee’s opinion conflicted

with the evidence in the record. Cf. id. (“[T]he ALJ outlined the myriad of ways in which the

doctor’s opinion conflicted with the evidence in the record. The ALJ gave [Plaintiff] procedural

safeguard of reasons—meeting the goal of the regulation—and the only true disagreement lies

within the merits of the reasons themselves.”). The ALJ did not address the in-depth findings of

Dr. Lee’s examinations and did not explain how Dr. Lee’s findings were inconsistent with the

clinical data. Cf. Brock v. Comm’r of Soc. Sec., 368 Fed. App’x 622, 625 (6th Cir. 2010)

(upholding the ALJ’s findings that challenged the supportability and consistency of a treating

physician’s diagnoses where the ALJ addressed the in-depth findings of the treating physician’s

findings).

       Accordingly, the Court finds the ALJ’s decision regarding Dr. Lee’s opinion contains

procedural errors that are not harmless. The ALJ failed to provide “good reasons” for discounting

Dr. Lee’s opinions. See 20 C.F.R. § 404.1527(c)(2). Having concluded that Plaintiff’s first

assignment of error warrants reversal, the Undersigned declines the address the remaining

assignment of error.

 IV.    CONCLUSION

       For the reasons stated, Plaintiff’s Statement of Errors (Doc. 16) is GRANTED and the case

is REMANDED to the ALJ for further proceedings consistent with this Opinion.

       IT IS SO ORDERED.



Date: February 26, 2019                             /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE


                                               14
